Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Antons (US Pub # 2014/0311509), teaches a first fluid (46) container configured to retain a volume of a first formulation and removably; 
a second fluid container (56), couplable to a second formulation tube (see Figure 7 at tube connecting inlet at 26 to manifold of 38), where the first and second formulation tubes are substantially fluidically parallel; 
a manifold (38) connected in parallel to the first formulation tube and to the second formulation tube (Figure 7) comprising a mixing chamber, wherein the mixing chamber is configured to mix the first formulation with the second formulation into a mixed formulation (Paragraph 0038), and wherein a first flow point of the manifold downstream of the mixing chamber splits the mixed formulation into a first flow path and a second flow path , wherein at least one of the first flow path or the second flow path includes a portion which is not parallel to a longitudinal axis of the mixing chamber (see conduits 40 in Figure 7).
Although Antons provides respective first and second containers fluidically connected to respective first and second tubes through an inlet, Antons does not provide for first and second fluid receiving chambers that have a respective inlet coupled to the respective first and second containers such that upon coupling, the inlet members interface with an orifice of the respective first and second fluid containers to allow regulated flow of the formulation from the respective fluid containers to their respective first and second fluid receiving chamber; wherein the first formulation tube and the second formulation tube fluidically connect to a first manifold chamber upstream of the mixing chamber.
Indeed, many dispensing brushes exist that contain respective product containers received by respective chambers, that fluidically connect to a mixing chamber, and dispense the mixed product to bristles that extend non-parallel to the flow of product. See Jung (US Pub # 2010/0132730); Suzuki (JP # 2004155484) and Lee (US Pub # 2006/0021627). However, importantly, these known mixers mix product directly from the individual sources. That is, there is no chamber that receives the product prior to its entrance in the mixing chamber. Thus, any unevenness provided in supplying product to either of their respective tubes, will be imparted into the proportions of product provided in the mixing chamber.
That is, none of the prior art teach or suggested the claimed invention of providing dual fluid receiving chambers receiving product from respective product-containing containers, where the product from each fluid receiving chamber is transferred through a respective tube to a first manifold chamber which then flows into a mixing manifold, which mixes the combined product from the first chamber; and downstream from the mixing chamber the product is split into two streams, where a portion of each stream extends non-parallel to the extension of the flow path created from the fluid containers to the mixing manifold, as it would be counter to the purpose of the prior art to add structure to devices designed to be smaller and easier to handle.

Further, Although Soss (US Pat # 1818281) teaches providing a dispensing brush with a base housing (5) and nozzles (28) to apply product held within the base housing (25), Soss only teaches providing a singular movement member that provides for movement of the entire device and movement that reciprocates the nozzles within the base along a length of the base and does not teach providing a container of product coupled to a chamber, where a motorized pump in fluid connection with the chamber is configured to withdraw product from within the container and dispensed through nozzles that reciprocate due to the motor. Although pumps are known to draw product from containers (see for example Lee above) they do not teach or suggest providing a motor to drive the pump as well as reciprocation of the nozzles through which the product is applied, while product is being dispensed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772